5 F.3d 542NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES Of America, Plaintiff-Appellee,v.Herbert MCDANIELS, Defendant-Appellant.
No. 92-30127.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 11, 1993.*Decided Aug. 24, 1993.

Appeal from the United States District Court for the Western District of Washington;  No. CR-91-1083-01-RJB, Robert J. Bryan, District Judge, Presiding.
W.D.Wash.
AFFIRMED.
Before PREGERSON, BRUNETTI and RYMER, Circuit Judges.


1
MEMORANDUM**


2
After entering a plea of guilty, appellant Herbert McDaniels was convicted on one count of armed bank robbery in violation of 18 U.S.C. Secs. 2 and 2113(a), (d).  The district court sentenced McDaniels to 40 months of incarceration and 5 years of supervised release.  McDaniels' now appeals his sentence.  McDaniels' counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), attesting his belief that McDaniels' appeal is frivolous and requesting leave to withdraw.


3
After independently reviewing the record, we conclude that the district court's sentence was proper and that there are no non-frivolous issues on appeal.  See Penson v. Ohio, 488 U.S. 75, 80 (1988).  Accordingly, counsel's motion to withdraw is GRANTED and the district court's sentence is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3